36 F.3d 1100
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Kenneth R. KOETTING, Appellant,v.Dick D. MOORE, Director of Department of Corrections & HumanServices;  Cranston J. Mitchell, Chairman, Boardof Probation & Parole, Appellees.
No. 94-1164.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 25, 1994.Filed:  September 14, 1994.

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Kenneth R. Koetting, an inmate of a federal prison in Texas, appeals the district court's1 dismissal of his 42 U.S.C. Sec. 1983 complaint.  Koetting alleged that Missouri corrections officials denied him access to Missouri courts by not providing him with Missouri statutes, rules, and regulations necessary to challenge his Missouri parole violator detainer and a previous Missouri conviction.  Having carefully reviewed the record, we conclude the district court correctly dismissed Koetting's complaint and did not abuse its discretion in denying his request to add a defendant.  We thus affirm the district court.  See 8th Cir.  R. 47B. We also deny Koetting's request for appellate counsel.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri, adopting the report and recommendations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri